Citation Nr: 0606936	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  01-03 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1941 to June 
1942.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) addressed the claim for 
service connection for a low back disorder on a de novo basis 
in the original rating decision of November 2000 and February 
2001 statement of the case, the record reflects a previous 
final denial of this claim in December 1973.  Therefore, the 
Board finds that it is required to address this claim on a 
new and material basis pursuant to Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The Board further notes that such 
action would not be considered prejudicial to the veteran, as 
the RO afforded the veteran with greater evidentiary review 
than that provided in claims to reopen.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  A claim for service connection for a low back disorder 
was denied by a Board decision in December of 1973.

2.  The evidence received since the Board decision of 
December 1973 pertinent to the claim for service connection 
for a low back disorder is either cumulative or redundant, or 
does not bear directly and substantially on the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSION OF LAW

The Board decision of December 1973, which denied a claim for 
service connection for a low back disorder, is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, although a March 2005 rating action more recently 
denied the veteran's claim on a new and material basis 
pursuant to the new version of 38 C.F.R. § 3.156(a) (2005) 
that is not applicable to the veteran's claim to reopen (this 
will be addressed more fully below), and VCAA notice letters 
in December 2003 and July 2005 also utilize language that is 
more consistent with the new regulatory version, by 
originally adjudicating the claim on a de novo basis the RO 
has already afforded the veteran greater review than his 
claim actually warranted.  Thus, the Board finds that its 
consideration of the claim under the new and material 
evidence provision that does apply to the claim (38 C.F.R. 
§ 3.156 (2001)) was not prejudicial to the veteran.  Bernard 
v. Brown, supra.  

Moreover, the initial rating action that denied the claim in 
November 2000 and the February 2001 statement of the case 
advised the veteran that his claim was being denied at least 
in part on the basis that there was no evidence that a back 
disorder was caused by service.  

A December 2003 letter to the veteran then notified him that 
in order to reopen his claim, it was necessary that he 
provide evidence that showed that his current back disorder 
was incurred in or aggravated by active service, and further 
outlined the respective obligations of the Department of 
Veterans Affairs (VA) and the veteran in obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thereafter, although the March 2005 rating action found that 
new and material evidence had not been submitted under the 
new and material evidence standard that is inapplicable to 
the claim, it correctly advised the veteran that he had still 
not provided evidence that raised a reasonable possibility of 
substantiating the claim, and that his claim could therefore 
not be reopened.

Similarly, a July 2005 letter advised the veteran that he 
still had not provided evidence of a current back disability 
related to service in order to reopen and/or establish 
entitlement to service connection for a back disability, and 
once again outlined the respective obligations of VA and the 
veteran in obtaining substantiating evidence.  Id.  

Even though the December 2003 and July 2005 VCAA notice 
letters came after the original rating decision that denied 
the claim in November 2000, and did not specifically request 
that appellant provide any evidence in his possession that 
pertained to the claim as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated from the foregoing 
communications from the RO, the Board finds that veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to this claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

As will be discussed, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a low back disorder.  Because the 
application to reopen was filed prior to August 29, 2001, in 
the absence of a finding that new and material evidence has 
been submitted, the Board finds that VA does not have a duty 
to assist the veteran in obtaining evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (2005).

In any event, there no indication that there are any 
outstanding records or reports that have not been obtained or 
that are not adequately addressed in records and reports that 
are in the claims file.  Although the Board considered the 
possibility of requesting additional records from Dr. W., a 
physician the veteran apparently saw shortly after service, a 
statement from the veteran contained in VA treatment records 
notes that Dr. W. is now deceased, the veteran has indicated 
that he saw Dr. W. on only two occasions, and there is a 
December 1972 record from Dr. W. that does not refer to 
earlier treatment of the veteran or evaluation of the 
veteran's back problem.  Thus, even assuming that another 
medical facility or repository might now have custody over 
Dr. W.'s medical records, the Board does not find further 
efforts would have any reasonable likelihood of obtaining 
additional pertinent medical records.  

Moreover, neither the veteran nor his representative has 
indicated that they wished to provide additional evidence to 
support this claim.  In fact, in a statement submitted in 
July 2005, the veteran specifically indicated that he had no 
additional medical evidence to submit in support of his 
claim.  The Board has also noted the service representative's 
request for an independent medical examiner's opinion.  In 
view of the current lack of evidence to reopen the claim, 
however, VA has no obligation to obtain such an opinion and 
there is otherwise no reasonable expectation based on the 
evidence currently of record that such an effort would likely 
substantiate the veteran's claim.  The available facts do not 
present a complex or controversial medical question.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is warranted in 
this matter pursuant to the VCAA.

In order for a claimant to reopen a claim that has been 
previously denied and is final, the claimant must present new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The standard for new and material evidence was amended in 
2001.  See 38 C.F.R. § 3.156(a) (2005).  However, as was 
noted earlier, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date (October 2000), the law in effect when the 
claim was filed is applicable.  That is the standard 
discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  

Based on the grounds stated for the denial in the December 
1973 Board decision, new and material evidence would consist 
of medical evidence showing a link between a current low back 
disability and incurrence or aggravation during military 
service.  At the time of the Board decision, the Board 
discussed a spinal tap the veteran received in service in 
1942 and complaints of back pain thereafter, but concluded 
the reaction to the test was expected and was not productive 
of residual disability.  The Board acknowledged recent x-ray 
evidence of arthritis of the lumber spine, normally 
associated with aging, and chronic lumbosacral strain, but 
concluded the disorders were unrelated to the spinal tap in 
service.  The veteran received a certificate of disability 
for discharge for entirely unrelated reasons.  There was no 
medical indication of a chronic low back disability reported 
at the time of his separation from service.  

The additional evidence received since the December 1973 
Board decision includes various VA outpatient treatment 
records and statements and testimony from the veteran and his 
daughter.  The veteran emphasized that his back had hurt 
since the spinal tap in service, and that Dr. W. eventually 
said that he could not help the veteran after assuring him 
that it would improve.  According to the veteran's daughter, 
doctors did not want to touch the veteran's back after he 
mentioned a spinal tap in service.  

The Board concludes that the evidence added to the record 
since the 1973 Board decision is not new and material 
evidence to reopen the claim.  More specifically, although 
this evidence does reflect continued back complaints, such as 
in December 2003 and May 2005, the evidence received since 
the December 1973 Board decision is not related to whether 
there is any link between a current low back disability and 
service, or in the case of arthritis, to a period of one year 
after service.  

The Board would further note that with respect to a May 2005 
VA medical record statement of medical history from the 
veteran indicating that numbness in his back and legs was due 
to a spinal tap he had in service in 1942, the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

The Board appreciates the testimony of the veteran and his 
daughter, who currently provides care for the veteran.  As 
lay persons, however, they do not have the medical expertise 
to offer a medical opinion, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

The essential question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a medical link between a current low back 
disability and service, in contrast merely to evidence of 
continuing low back complaints and treatment.  The evidence 
received since the December 1973 Board decision does not 
adequately address this aspect of the claim.  The statements 
and testimony of the veteran and his daughter are essentially 
cumulative of contentions that were made and evidence that 
was considered at the time of the Board's previous decision.  
Therefore, the Board concludes that the additional evidence 
is not probative of the essential issue in this case and thus 
is not new and material to reopen the claim for service 
connection for a low back disability.  It is also not 
material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a low back 
disorder is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


